DETAILED ACTION
The instant application having Application No. 16/432844 filed on 06/05/2019 is presented for examination by the examiner.

Claims 1, 5, 6, 9-12, 14, 17-19, 22, 23, 24, 25, 27, 30-36, 39-44 were amended. New claims 45-64 were added. Claims 1-64 are pending.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/02/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 45-48, 50-53, 55-58, 60-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damnjanovuc et al. (US 2009/0245194 A1)

As per claim 45, Damnjanovuc discloses “A method of wireless communication for a wireless communication entity to communicate with one or more other wireless communication entities, the method comprising: transmitting scheduling information in a control portion of a subframe of a plurality of subframes;” as [(par. 0026), A Node B may have data to send to a UE and may send scheduling information on a physical downlink control channel (PDCCH) in subframe t.sub.1. The scheduling information may be sent in one or more control channel elements (CCEs) and may include various parameters described below. The Node B may send a transmission of one or more transport blocks on a physical downlink shared channel (PDSCH) in subframe t.sub.1. The Node B may send the transport block(s) in one or more resource blocks and in accordance with parameters conveyed by the scheduling information.] “transmitting data information corresponding to the scheduling information in a data portion of the subframe;” [(par. 0026), A Node B may have data to send to a UE and may send scheduling information on a physical downlink control channel (PDCCH) in subframe t.sub.1. The scheduling information may be sent in one or more control channel elements (CCEs) and may include various parameters described below. The Node B may send a transmission of one or more transport blocks on a physical downlink shared channel (PDSCH) in subframe t.sub.1. The Node B may send the transport block(s) in one or more resource blocks and in accordance with parameters conveyed by the scheduling information.] “and receiving acknowledgement information corresponding to the data information in an acknowledgement portion of the subframe, wherein the control portion, the data portion, and the acknowledgement portion are contained in the same subframe (i.e. within a particular duration);” [(par. 0027), The UE may send the ACK information on a physical uplink control channel (PUCCH) in subframe t.sub.1+Q, where Q may be equal to 2, 4 or some other value. Q is a subframe offset between the data transmission on the downlink and the corresponding ACK transmission on the uplink. The Node B may receive the ACK information from the UE and may send a retransmission of each transport block decoded in error.] “each subframe of the plurality of subframes has a same duration” [(par. 0026), FIG. 2 shows an exemplary data transmission on the downlink with dynamic scheduling. The transmission timeline for each link may be partitioned into units of subframes. Each subframe may have a particular duration, e.g., one millisecond (ms).]

As per claim 46, Damnjanovuc discloses “The method of claim 45,” as [see rejection of claim 45.] “wherein each subframe of the plurality of subframes has a configurable subframe duration” [(par. 0026), FIG. 2 shows an exemplary data transmission on the downlink with dynamic scheduling. The transmission timeline for each link may be partitioned into units of subframes. Each subframe may have a particular duration, e.g., one millisecond (ms).]

As per claim 47, Damnjanovuc discloses “The method of claim 45,” as [see rejection of claim 45.] “wherein the control portion comprises information including at least one of a physical downlink control channel or a pilot signal” [(par. 0026), A Node B may have data to send to a UE and may send scheduling information on a physical downlink control channel (PDCCH) in subframe t.sub.1.]

As per claim 48, Damnjanovuc discloses “The method of claim 45,” as [see rejection of claim 45.] “wherein the scheduling information corresponds to resources available for transmitting the data information within the subframe” [(par. 0026), A Node B may have data to send to a UE and may send scheduling information on a physical downlink control channel (PDCCH) in subframe t.sub.1. The scheduling information may be sent in one or more control channel elements (CCEs) and may include various parameters described below. The Node B may send a transmission of one or more transport blocks on a physical downlink shared channel (PDSCH) in subframe t.sub.1. The Node B may send the transport block(s) in one or more resource blocks and in accordance with parameters conveyed by the scheduling information.]

As per claims 50-53, as [see rejections of claims 45-48.]
As per claims 55-58, as [see rejections of claims 45-48.]
As per claims 60-63, as [see rejections of claims 45-48.]

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 14-24, 27-33, 36-42, 45-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2012/0257554 A1).

As per claim 1, Kim discloses “A method of wireless communication for a scheduling entity to communicate with one or more subordinate entities utilizing a time division duplex (TDD) carrier, wherein the TDD carrier comprises a plurality of subframes, the method comprising: utilizing a subframe structure for at least a set of subframes of the plurality of subframes, each subframe of the set of subframes having a same duration,” as [(figure. 3: (i.e. radio frame i and radio frame i+1. (par. 0027), FIG. 3 is a diagram illustrating a timing relationship between PDSCH and uplink HARQ ACK/NACK to show which subframe carries uplink HARQ ACK/NACK corresponding to PDSCH that is transmitted in a downlink subframe or a special subframe in TDD uplink-downlink configuration 6 as defined in table 2. For example, the UE transmits, at subframe #7 of i.sup.th radio frame, the uplink HARQ ACK/NACK corresponding to the PDSCH 301 transmitted by the eNB at subframe #1 of i.sup.th subframe. At this time, the downlink control information (DCI) including the scheduling information on the PDSCH 301 is transmitted through PDCCH of the subframe which also carries PDSCH. (par. 0021), The TDD system uses a common frequency for uplink and downlink which are discriminated in time domain. In the LTE TDD system, the uplink and downlink signals are discriminated by subframe. A radio frame can be divided into equal number of uplink and downlink subframes according to the uplink and downlink traffic load, but the number of uplink subframes may greater than that of the downlink subframes and vice versa. In the LTE system, the subframe has a length of 1 ms, 10 subframes form a radio frame.] “the subframe structure comprising a control portion, a data portion, and an acknowledgement portion; transmitting scheduling information in the control portion of a subframe of the  set of subframes;” [(par. 0027), FIG. 3 is a diagram illustrating a timing relationship between PDSCH and uplink HARQ ACK/NACK to show which subframe carries uplink HARQ ACK/NACK corresponding to PDSCH that is transmitted in a downlink subframe or a special subframe in TDD uplink-downlink configuration 6 as defined in table 2. For example, the UE transmits, at subframe #7 of i.sup.th radio frame, the uplink HARQ ACK/NACK corresponding to the PDSCH 301 transmitted by the eNB at subframe #1 of i.sup.th subframe. At this time, the downlink control information (DCI) including the scheduling information on the PDSCH 301 is transmitted through PDCCH of the subframe which also carries PDSCH.] “transmitting data information corresponding to the scheduling information in the data portion of the subframe of the set of subframes; and receiving acknowledgement information corresponding to the data information in the acknowledgement portion of the subframe of the set of subframes, wherein the control portion, the data portion, and the acknowledgement portion are contained in the subframe of the set of subframes” [(par. 0027), FIG. 3 is a diagram illustrating a timing relationship between PDSCH and uplink HARQ ACK/NACK to show which subframe carries uplink HARQ ACK/NACK corresponding to PDSCH that is transmitted in a downlink subframe or a special subframe in TDD uplink-downlink configuration 6 as defined in table 2. For example, the UE transmits, at subframe #7 of i.sup.th radio frame, the uplink HARQ ACK/NACK corresponding to the PDSCH 301 transmitted by the eNB at subframe #1 of i.sup.th subframe. At this time, the downlink control information (DCI) including the scheduling information on the PDSCH 301 is transmitted through PDCCH of the subframe which also carries PDSCH.]

As per claim 2, Kim discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the plurality of subframes are each defined by a plurality of transmission time intervals (TTIs) for carrying at least one of uplink data or downlink data” as [(fig. 3.)]

As per claim 3, Kim discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the plurality of subframes are each defined by a plurality of transmission time intervals (TTIs) each comprising a block of data and corresponding to a collection of symbols” as [(fig. 3.)]

As per claim 4, Kim discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the subframe of the set of subframes is defined by a plurality of transmission time intervals (TTIs) and each TTI comprises information configured to be independently decoded relative to other TTIs” as [(fig. 3.)]

As per claim 5, Kim discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the subframe of the set of subframes is defined by a plurality of transmission time intervals (TTIs) that are configurable to carry at least one of downlink data or uplink data” as [(fig. 3.)]

As per claim 6, Kim discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the subframe structure has a configurable subframe duration, wherein the configurable subframe duration comprises the same duration across the set of subframes” [(par. 0021), The TDD system uses a common frequency for uplink and downlink which are discriminated in time domain. In the LTE TDD system, the uplink and downlink signals are discriminated by subframe. A radio frame can be divided into equal number of uplink and downlink subframes according to the uplink and downlink traffic load, but the number of uplink subframes may greater than that of the downlink subframes and vice versa. In the LTE system, the subframe has a length of 1 ms, 10 subframes form a radio frame.]

As per claim 7, Kim discloses “The method of claim 1,” as [see rejection of claim 1.]  “wherein the control portion comprises a physical downlink control channel comprising the scheduling information” [(par. 0027), FIG. 3 is a diagram illustrating a timing relationship between PDSCH and uplink HARQ ACK/NACK to show which subframe carries uplink HARQ ACK/NACK corresponding to PDSCH that is transmitted in a downlink subframe or a special subframe in TDD uplink-downlink configuration 6 as defined in table 2. For example, the UE transmits, at subframe #7 of i.sup.th radio frame, the uplink HARQ ACK/NACK corresponding to the PDSCH 301 transmitted by the eNB at subframe #1 of i.sup.th subframe. At this time, the downlink control information (DCI) including the scheduling information on the PDSCH 301 is transmitted through PDCCH of the subframe which also carries PDSCH.]

As per claim 8, Kim discloses “The method of claim 7,” as [see rejection of claim 7.]  “further comprising: transmitting hybrid automatic repeat request (HARQ) configuration information within the physical downlink control channel” [(par. 0027), FIG. 3 is a diagram illustrating a timing relationship between PDSCH and uplink HARQ ACK/NACK to show which subframe carries uplink HARQ ACK/NACK corresponding to PDSCH that is transmitted in a downlink subframe or a special subframe in TDD uplink-downlink configuration 6 as defined in table 2. For example, the UE transmits, at subframe #7 of i.sup.th radio frame, the uplink HARQ ACK/NACK corresponding to the PDSCH 301 transmitted by the eNB at subframe #1 of i.sup.th subframe. At this time, the downlink control information (DCI) including the scheduling information on the PDSCH 301 is transmitted through PDCCH of the subframe which also carries PDSCH.]

As per claim 9, Kim discloses “The method of claim 7,” as [see rejection of claim 7.]  “further comprising: transmitting in the physical downlink control channel a predetermined time within the subframe of the set of subframes for the one or more subordinate entities to transmit the acknowledgement information” [(par. 0027), FIG. 3 is a diagram illustrating a timing relationship between PDSCH and uplink HARQ ACK/NACK to show which subframe carries uplink HARQ ACK/NACK corresponding to PDSCH that is transmitted in a downlink subframe or a special subframe in TDD uplink-downlink configuration 6 as defined in table 2. For example, the UE transmits, at subframe #7 of i.sup.th radio frame, the uplink HARQ ACK/NACK corresponding to the PDSCH 301 transmitted by the eNB at subframe #1 of i.sup.th subframe. At this time, the downlink control information (DCI) including the scheduling information on the PDSCH 301 is transmitted through PDCCH of the subframe which also carries PDSCH.]

As per claim 10, Kim discloses “The method of claim 1,” as [see rejection of claim 1.]   “wherein the data information comprises at least one data packet and wherein the transmitting the data information further comprises: transmitting the at least one data packet multiplexed with a plurality of other data packets within the data portion of the subframe of the set of subframes using at least one of time division multiplexing, frequency division multiplexing, or code division multiplexing” [(par. 0027), FIG. 3 is a diagram illustrating a timing relationship between PDSCH and uplink HARQ ACK/NACK to show which subframe carries uplink HARQ ACK/NACK corresponding to PDSCH that is transmitted in a downlink subframe or a special subframe in TDD uplink-downlink configuration 6 as defined in table 2. For example, the UE transmits, at subframe #7 of i.sup.th radio frame, the uplink HARQ ACK/NACK corresponding to the PDSCH 301 transmitted by the eNB at subframe #1 of i.sup.th subframe. At this time, the downlink control information (DCI) including the scheduling information on the PDSCH 301 is transmitted through PDCCH of the subframe which also carries PDSCH.]

As per claim 11, Kim discloses “The method of claim 1,” as [see rejection of claim 1.]   “further comprising: receiving uplink information within the acknowledgement portion of the subframe of the set of subframes, wherein the uplink information comprises at least one of a physical uplink control channel, random access channel, scheduling request, sounding reference signal, channel quality indicator, channel state feedback information, or buffer status” [(par. 0025),  In the TDD system, the timing relationship between Physical Downlink Shared Channel (PDSCH) and Physical Uplink Control channel (PUCCH) carrying uplink HARQ ACK/NACK corresponding to the PDSCH.]

As per claims 14-24, as [see rejections of claims 1-11.]
As per claims 27-33, as [see rejections of claims 1-6, 11.]
As per claims 36-42, as [see rejections of claims 1-6, 11.]

As per claim 45, Kim discloses “A method of wireless communication for a wireless communication entity to communicate with one or more other wireless communication entities, the method comprising: transmitting scheduling information in a control portion of a subframe of a plurality of subframes; (i.e. radio frame i and radio frame i+1 in Kim)” as [(par. 0027), FIG. 3 is a diagram illustrating a timing relationship between PDSCH and uplink HARQ ACK/NACK to show which subframe carries uplink HARQ ACK/NACK corresponding to PDSCH that is transmitted in a downlink subframe or a special subframe in TDD uplink-downlink configuration 6 as defined in table 2. For example, the UE transmits, at subframe #7 of i.sup.th radio frame, the uplink HARQ ACK/NACK corresponding to the PDSCH 301 transmitted by the eNB at subframe #1 of i.sup.th subframe. At this time, the downlink control information (DCI) including the scheduling information on the PDSCH 301 is transmitted through PDCCH of the subframe which also carries PDSCH.] “transmitting data information corresponding to the scheduling information in a data portion of the subframe;” [(par. 0027), FIG. 3 is a diagram illustrating a timing relationship between PDSCH and uplink HARQ ACK/NACK to show which subframe carries uplink HARQ ACK/NACK corresponding to PDSCH that is transmitted in a downlink subframe or a special subframe in TDD uplink-downlink configuration 6 as defined in table 2. For example, the UE transmits, at subframe #7 of i.sup.th radio frame, the uplink HARQ ACK/NACK corresponding to the PDSCH 301 transmitted by the eNB at subframe #1 of i.sup.th subframe. At this time, the downlink control information (DCI) including the scheduling information on the PDSCH 301 is transmitted through PDCCH of the subframe which also carries PDSCH.] “and receiving acknowledgement information corresponding to the data information in an acknowledgement portion of the subframe, wherein the control portion, the data portion, and the acknowledgement portion are contained in the same subframe (i.e. radio frame I in Kim);” [(par. 0027), FIG. 3 is a diagram illustrating a timing relationship between PDSCH and uplink HARQ ACK/NACK to show which subframe carries uplink HARQ ACK/NACK corresponding to PDSCH that is transmitted in a downlink subframe or a special subframe in TDD uplink-downlink configuration 6 as defined in table 2. For example, the UE transmits, at subframe #7 of i.sup.th radio frame, the uplink HARQ ACK/NACK corresponding to the PDSCH 301 transmitted by the eNB at subframe #1 of i.sup.th subframe. At this time, the downlink control information (DCI) including the scheduling information on the PDSCH 301 is transmitted through PDCCH of the subframe which also carries PDSCH.] “and each subframe of the plurality of subframes has a same duration” [(par. 0021), The TDD system uses a common frequency for uplink and downlink which are discriminated in time domain. In the LTE TDD system, the uplink and downlink signals are discriminated by subframe. A radio frame can be divided into equal number of uplink and downlink subframes according to the uplink and downlink traffic load, but the number of uplink subframes may greater than that of the downlink subframes and vice versa. In the LTE system, the subframe has a length of 1 ms, 10 subframes form a radio frame.]

As per claim 46, Kim discloses “The method of claim 45,” as [see rejection of claim 45.] “wherein each subframe of the plurality of subframes has a configurable subframe duration” [(par. 0021), The TDD system uses a common frequency for uplink and downlink which are discriminated in time domain. In the LTE TDD system, the uplink and downlink signals are discriminated by subframe. A radio frame can be divided into equal number of uplink and downlink subframes according to the uplink and downlink traffic load, but the number of uplink subframes may greater than that of the downlink subframes and vice versa. In the LTE system, the subframe has a length of 1 ms, 10 subframes form a radio frame.]

As per claim 47, Kim discloses “The method of claim 45,” as [see rejection of claim 45.] “wherein the control portion comprises information including at least one of a physical downlink control channel or a pilot signal” [(par. 0027), FIG. 3 is a diagram illustrating a timing relationship between PDSCH and uplink HARQ ACK/NACK to show which subframe carries uplink HARQ ACK/NACK corresponding to PDSCH that is transmitted in a downlink subframe or a special subframe in TDD uplink-downlink configuration 6 as defined in table 2. For example, the UE transmits, at subframe #7 of i.sup.th radio frame, the uplink HARQ ACK/NACK corresponding to the PDSCH 301 transmitted by the eNB at subframe #1 of i.sup.th subframe. At this time, the downlink control information (DCI) including the scheduling information on the PDSCH 301 is transmitted through PDCCH of the subframe which also carries PDSCH.]

As per claim 48, Kim discloses “The method of claim 45,” as [see rejection of claim 45.] “wherein the scheduling information corresponds to resources available for transmitting the data information within the subframe” [(par. 0027), FIG. 3 is a diagram illustrating a timing relationship between PDSCH and uplink HARQ ACK/NACK to show which subframe carries uplink HARQ ACK/NACK corresponding to PDSCH that is transmitted in a downlink subframe or a special subframe in TDD uplink-downlink configuration 6 as defined in table 2. For example, the UE transmits, at subframe #7 of i.sup.th radio frame, the uplink HARQ ACK/NACK corresponding to the PDSCH 301 transmitted by the eNB at subframe #1 of i.sup.th subframe. At this time, the downlink control information (DCI) including the scheduling information on the PDSCH 301 is transmitted through PDCCH of the subframe which also carries PDSCH.]

As per claim 49, Km disclose “The method of claim 45,” as [see rejection of claim 45.] “wherein the subframe of the plurality of subframes is communicated via a time division duplex (TDD) carrier” (par. 0027), FIG. 3 is a diagram illustrating a timing relationship between PDSCH and uplink HARQ ACK/NACK to show which subframe carries uplink HARQ ACK/NACK corresponding to PDSCH that is transmitted in a downlink subframe or a special subframe in TDD uplink-downlink configuration 6 as defined in table 2. For example, the UE transmits, at subframe #7 of i.sup.th radio frame, the uplink HARQ ACK/NACK corresponding to the PDSCH 301 transmitted by the eNB at subframe #1 of i.sup.th subframe. At this time, the downlink control information (DCI) including the scheduling information on the PDSCH 301 is transmitted through PDCCH of the subframe which also carries PDSCH.]

As per claims 50-54, as [see rejections of claims 45-49.]
As per claims 55-59, as [see rejections of claims 45-49.]
As per claims 60-64, as [see rejections of claims 45-49.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 13, 25, 26, 34, 35, 43, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0257554 A1) in view of Seo (US 2011/0310778 A1).

As per claim 12, Kim discloses “The method of claim 1,” as [see rejection of claim 1.]    
Kim does not explicitly disclose “further comprising: providing a guard period between the data portion of the subframe of the set of subframes and the acknowledgement portion of the subframe of the set of subframes”.

However, Seo discloses ““further comprising: providing a guard period between the data portion of the subframe of the set of subframes and the acknowledgement portion of the subframe of the set of subframes” as [(par. 0108), For example, the guard period 201 may selectively exist between the control region 202 in which an RS transmits a PDCCH to a relay UE and the data region 203 in which the RS receives data from a BS (refer to FIG. 20) or in the rear of a data region after the RS finishes receiving data from the BS (i.e., before the control region of a next subframe) (refer to FIG. 21).]

Kim et al. (US 2012/0257554 A1) and Seo (US 2011/0310778 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Seo’s teaching into Kim’s teaching. The motivation for making the above modification would be to provide efficient data transmission between a base station and a relay station . (Seo, par. 0012)

As per claim 13, Kin in view of Seo discloses “The method of claim 12,” as [see rejection of claim 12.] 
Seo discloses “wherein the guard period has a configurable guard period duration” as [(par. 0108), For example, the guard period 201 may selectively exist between the control region 202 in which an RS transmits a PDCCH to a relay UE and the data region 203 in which the RS receives data from a BS (refer to FIG. 20) or in the rear of a data region after the RS finishes receiving data from the BS (i.e., before the control region of a next subframe) (refer to FIG. 21).]

Kim et al. (US 2012/0257554 A1) and Seo (US 2011/0310778 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Seo’s teaching into Kim’s teaching. The motivation for making the above modification would be to provide efficient data transmission between a base station and a relay station . (Seo, par. 0012)

As per claim 34, Kim discloses “The method of claim 27,” as [see rejection of claim 27.] 
Kim does not explicitly disclose “further comprising: providing a guard period between the control portion of the subframe of the set of subframes and the data portion of the subframe of the set of subframes”.

However, Seo discloses “further comprising: providing a guard period between the control portion of the subframe of the set of subframes and the data portion of the subframe of the set of subframes” as [(par. 0108), For example, the guard period 201 may selectively exist between the control region 202 in which an RS transmits a PDCCH to a relay UE and the data region 203 in which the RS receives data from a BS (refer to FIG. 20) or in the rear of a data region after the RS finishes receiving data from the BS (i.e., before the control region of a next subframe) (refer to FIG. 21).]

Kim et al. (US 2012/0257554 A1) and Seo (US 2011/0310778 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Seo’s teaching into Kim’s teaching. The motivation for making the above modification would be to provide efficient data transmission between a base station and a relay station . (Seo, par. 0012)

As per claim 35, Kim in view of Seo discloses “The method of claim 34,” as [see rejection of claim 34.] 
Seo discloses “further comprising: providing an additional guard period between the data portion of the subframe of the set of subframes and the acknowledgement portion of the subframe of the set of subframes” as [(par. 0108), For example, the guard period 201 may selectively exist between the control region 202 in which an RS transmits a PDCCH to a relay UE and the data region 203 in which the RS receives data from a BS (refer to FIG. 20) or in the rear of a data region after the RS finishes receiving data from the BS (i.e., before the control region of a next subframe) (refer to FIG. 21).]

As per claims 25 and 26, as [see rejections of claims 12 and 13.]
As per claims 43 and 44, as [see rejections of claims 34 and 35.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463